Citation Nr: 0736336	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  03-00 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from May 1973 to July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefit sought on 
appeal.

In May 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the veteran's Travel Board hearing in May 2007, he 
testified he received ongoing psychiatric treatment from the 
Puget Sound VA Medical Center; however, treatment records 
after March 2007 have not been associated with the claims 
file.  

During this hearing the veteran also stated that he was 
sexually assaulted in July 1980 by a Lt. Colonel Harris while 
stationed in Zweibrucken, Germany during a Base Command Post 
exercise.  There is no indication that the RO has attempted 
to verify if this officer was assigned to this Command.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding 
VA psychiatric treatment records not 
currently associated with the claims 
file.

2.  The RO should contact the veteran and 
request that he identify or submit any 
additional medical treatment records 
which have not been previously provided, 
and which would support the assertion 
that his PTSD was incurred or aggravated 
in-service.  All attempts to secure 
evidence identified by the veteran must 
be documented in the claims file.

3.  The RO should attempt to verify 
whether Lt. Colonel Harris was stationed 
at Zweibrucken, Germany in the veteran's 
Command as outlined in the veteran's 
testimony.

4.  Readjudicate the claim of entitlement 
to service connection for PTSD.  If the 
determination remains unfavorable to the 
veteran, issue a supplemental statement 
of the case and provide an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



